Name: Council Regulation (EEC) No 1552/79 of 24 July 1979 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  marketing;  plant product
 Date Published: nan

 26 . 7 . 79 Official Journal of the European Communities No L 188 /9 COUNCIL REGULATION (EEC) No 1552/79 of 24 July 1979 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Article 9 of Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3 ), as last amended by Regu ­ lation (EEC) No 1 260/78 (4), enables a production refund to be granted for broken rice used by the brewing industry until the end of the 1978/79 marketing year ; Whereas, since no general decision has yet been taken on the system of production refunds, it is desirable to prolong the possibility of granting production refunds for products intended for the brewing of beer for a further marketing year, HAS ADOPTED THIS REGULATION : Article 1 In Article 9 ( 1 ) of Regulation (EEC) No 1418/76, the terms 'marketing year 1978 /79 ' shall be replaced by ' 1979/80 marketing year'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President J. GIBBONS (') OJ No C 140, 5 . 6 . 1979, p. 95 . (2 ) Opinion delivered on 29 June 1979 (not yet published in the Official Journal . (3 ) OJ No L 166, 25 . 6 . 1976, p. 1 . ( «) OJ No L 156, 14 . 6 . 1978 , p. 11 .